DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-13 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to adevice for monitoring a battery having multiple cells and a varying electrolyte level, the device comprising: a water conduit connectable to a water source;  5a plurality of nozzles adapted to be mounted on the battery in communication with the multiple cells respectively; the plurality of nozzles being connected to the water conduit so as to receive a flow of water from the water conduit through the nozzles for distribution to the multiple cells of the battery;  10a flow sensor operatively connected to the water conduit so as to be arranged to detect a flow of water through the water conduit; a positive indicator which is indicative that the battery has been watered; and a controller operatively connected to the flow sensor and the indicator so as to be arranged to operate the positive indicator in response to detection of the 15flow of water through the water conduit so as to indicate that the battery has been watered.
	The prior art, such as Jones U.S Pub. 2011/0236730, teaches a battery watering system including: a water conducti connectable to a water source through which water is distributed the battery cells [0014]; nozzles attached to and in fluid communication with the water conduit [0014]; electrolyte sensors to determine the electrolyte level indicator which is indicative that the battery has been watered; and a controller operatively connected to the flow sensor and the indicator so as to be arranged to operate the positive indicator in response to detection of the 15flow of water through the water conduit so as to indicate that the battery has been watered.
Therefore, the instant claims are patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittell U.S. Pub. 2012/0068668.
With respect to claim 14, Kittell teaches a device for monitoring a battery (microprocessor for monitoring the state of the battery; [0068]), the device comprising: a temperature sensor adapted to be operatively connected to the battery so as to sense a temperature of the battery (5 temperature sensors; [0074]); a voltage sensor for monitoring voltage across two terminals of the battery (voltage monitoring; [0074]);  a controller in communication with the temperature sensor and the 41 voltage sensor (microprocessor; [0068]; microcontrollers; [0076]), the controller including a memory 

    PNG
    media_image1.png
    382
    310
    media_image1.png
    Greyscale

10Wtih resWith respect to claim 15, the fan is further adapted to be supported on a top side of the battery so as to direct a flow of air across the top side of the battery in the active state (fans 620-623 are located on top of the battery module 100; Figs 1 & 6).  With respect to claim 16, the fan is further adapted to be in electrical connection with the battery so as to draw power from the battery in 15the active state of the fan (the fan is powered by the battery regulator 170 ; [0065] which is powered by voltage directing from battery module 100; [0068]).  
claim 17, the fan housing includes a strap flange (straps 180 carry fans 620-623 and battery module 100; Figs. 1 & 6), the strap flange including a strap receiving aperture therein at a location spaced laterally inwardly from 20the outer free edge (apertures are on the side edge of the fans to attach straps 180 to the top plate 150 carrying the fans; Fig. 1), the strap receiving aperture being adapted to a strap secured about the battery so as to strap the strap flange flat against an outer surface of the battery (apertures are on the side edge of the fans to attach straps 180 to the top plate 150 carrying the fans; Fig. 1).
Kittell does not teach or suggest the controller determining the 5overheated condition when the voltage monitored across the terminals is indicative of completion of a charging cycle of the battery (claim 14); strap flange at a bottom side of the housing and protruding laterally outwardly from one side of the housing towards an outer free edge of the strap flange (claim 17). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the controller determining the 5overheated condition when the voltage monitored across the terminals is indicative of completion of a charging cycle of the battery of Kittell as the controller is programmable [0069], and it would have been obvious to determine overheating at anytime during operation, including when the voltage is indicative of completion of a charging cycle. Furthermore, the selection of any order performing process steps is prima facie obvious in the absence of  new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722